Plaintiff in error, John Comba, was tried upon an information charging that he did have in his possession about 10 gallons of whisky with the unlawful intent to sell the same. He was found guilty by the jury and his punishment fixed at a fine of $500 and confinement in the county jail for six months. From the judgment rendered on the verdict, he appealed by filing in this court on June 21, 1923, a petition in error with case-made; but no brief in support of the assignments of error has been filed and no appearance made in his behalf in this court.
An examination of the record discloses that the evidence is sufficient to sustain the verdict, and there is no prejudicial error in the rulings upon the admission of evidence. The instructions fairly stated the law applicable to the case.
The judgment of the lower court is therefore affirmed.
BESSEY, P.J., and EDWARDS, J., concur. *Page 80